Exhibit 10.1

SECOND LEASE MODIFICATION AGREEMENT

THIS SECOND LEASE MODIFICATION AGREEMENT (this “Agreement”) is made and entered
into as of the Effective Date (as defined below), by and between PW COMMERCE
CENTER, LP, a Texas limited partnership (“Landlord”), and
i2 TECHNOLOGIES US, INC., a Nevada corporation (“Tenant”).

RECITALS

This Agreement is made with reference to the following facts, intentions and
objectives:

A.  Colinas Crossing LP, a Delaware limited partnership (“Colinas”) and
predecessor-in-interest to Landlord, and i2 Technologies, Inc., a Delaware
corporation (“i2 Delaware”) and predecessor-in-interest to Tenant, entered into
that certain Lease dated as of March 24, 1999, a Memorandum of which was
recorded on March 26, 1999 as Document No. 518639 in Book 99059, Page 05490 in
the Official Records of Dallas County, State of Texas (as amended by letter
agreement dated March 24, 1999 from Colinas and acknowledged on March 24, 1999
by Tenant, Premises Certificate dated November 1, 1999, Commencement Certificate
(undated), and First Amendment to Lease dated July 2001, all by and between
Colinas and i2 Delaware, and Amended and Restated First Amendment to Lease dated
February 2003 by and between Landlord and Tenant (the “Amended First Amendment”)
(as so amended, the “Lease”) for certain premises located at the address
commonly known as 11701 Luna Road, Farmers Branch, Texas 75234, which premises
are more particularly described in the Lease and defined therein as the
“Premises.”

B.  The Primary Term of the Lease expires as of May 31, 2010. Tenant desires to
extend the Primary Term of the Lease through March 31, 2014. Landlord has agreed
to such extension of the Primary Term, subject to and on the terms and
conditions set forth below in this Agreement.

C.  In addition, Tenant desires to relinquish the entire fifth (5th) and
sixth (6th) floors of the Building comprising approximately 63,448 square feet
of space (the “Relinquished Space”) and Landlord has agreed, subject to and on
the terms and conditions set forth below in this Agreement.

D.  In connection with Tenant’s vacation of the Relinquished Space and the
resulting requirement that Landlord convert the Building from a single-tenant to
a multi-tenant format, Landlord may complete certain improvements to the
Building and must complete the improvements referenced in Paragraph 3.2, as set
forth therein. In addition, Tenant shall complete certain improvements to the
Premises (as modified by this Agreement) and Landlord has agreed to provide a
TI Allowance (as defined in Paragraph 4.2 of this Agreement) therefor, all
subject to and on the terms and conditions set forth below in this Agreement.

E.  Landlord subleases from Tenant space on the third floor of the Building out
of which Landlord operates a management office, pursuant to that certain
Sublease Agreement between Tenant, as sublandlord, and Landlord, as subtenant,
dated September 12, 2003 (as amended, the “Sublease”). Landlord desires to
terminate the Sublease and Tenant has agreed, subject to the terms of this
Agreement.

F.  Accordingly, Landlord and Tenant desire to modify the Lease as more
particularly set forth below.

NOW, THEREFORE, in consideration of the foregoing, the receipt of which is
acknowledged, and of the mutual agreement of the parties hereto to the terms and
conditions hereinafter contained, Landlord and Tenant agree as follows:



--------------------------------------------------------------------------------

1. Effective Date; Incorporation; Capitalized Terms.

Notwithstanding any provisions to the contrary contained herein, the provisions
of this Agreement shall be effective on that date as of which both Landlord and
Tenant have executed this Agreement as shown next to the respective signatures
below (the “Effective Date”). The provisions of the Recitals set forth above are
hereby incorporated into the body of this Agreement. Capitalized terms used in
this Agreement and not defined shall be deemed to have the same meaning ascribed
to them in the Lease.

 

2. Building and Reduced Premises; Management Office; Common Area.

2.1.    Building Area.  Section 1.01(b) of the Lease is hereby modified to
provide that the Building consists of approximately 181,961 square feet of total
Rentable Area.

2.2.    Reduced Premises; Reduced Premises Commencement Date. Tenant shall
vacate and surrender the Relinquished Space to Landlord in the condition
required under the provisions of the Lease (the date as of which Tenant vacates
and surrenders the Relinquished Space to Landlord as provided herein shall be
known as the “Reduced Premises Commencement Date”). As of the Reduced Premises
Commencement Date, the definition of “Premises” under Section 1.01(c) of the
Lease and for all purposes under the Lease shall be modified to mean floors
one (1) through four (4) of the Building (other than the New Management Office
described in Paragraph 2.4 of this Agreement and as set forth in Paragraph 2.6
of this Agreement) comprising approximately 117,647 square feet of Rentable
Area.

2.3.    Rent for Relinquished Space.

2.3.1.  In addition to Tenant’s payments of Rent for the Premises (which shall
not be limited or otherwise modified by the provisions of this Paragraph 2.3),
during the period of time commencing on April 1, 2009 and continuing through
June 30, 2009, Tenant shall not be responsible for payment of Base Rent for the
Relinquished Space; provided, however, that Tenant shall pay Tenant’s Pro Rata
Share (calculated based upon the Rentable Area of the Relinquished Space) of all
Operating Expenses and Taxes calculated without regard to any Base Year, Base
Operating Expense or Tax Stop (such amounts are estimated to equal, in the
aggregate, Thirty-Six Thousand Sixty-Nine and No/100 Dollars ($36,069.00) per
month). Tenant shall also continue to pay Tenant’s Electricity Charge allocable
to the Relinquished Space.

2.3.2.  If Tenant does not vacate and surrender the Relinquished Space to
Landlord as provided in Paragraph 2.2 and the Reduced Premises Commencement Date
does not occur on or prior to 11:59 p.m. local time on June 30, 2009, Tenant
shall be deemed to have irrevocably (and without any further action required by
any party) elected to continue to lease the Relinquished Space through
July 31, 2009 on the terms and conditions set forth in the Lease (as amended by
this Agreement) except that, in lieu of the charges set forth in
Paragraph 2.3.1, Tenant shall pay as Rent for the Relinquished Space monthly
Base Rent at a Base Rental Rate of Seventeen and No/100 Dollars ($17.00) per
year multiplied by the Rentable Area in the Relinquished Space plus Operating
Expenses, Taxes and Tenant’s Electricity Charge allocable to the Relinquished
Space in the same manner as provided under the Lease without regard to
Paragraph 8 of this Agreement. Except as provided in this Paragraph 2.3.2, any
provisions of the Lease that provide for increased Rent upon the holdover of the
Tenant shall not apply to any holding over of the Relinquished Space for the
month of July 2009. Additionally, notwithstanding any other term of this
Agreement or the Lease but subject to the provisions of this Paragraph 2.3.2,
Tenant’s failure to vacate the Relinquished Space on or prior to July 31, 2009,
shall not be a default under the Lease or this Agreement; the foregoing portion
of this sentence shall not apply if Tenant, after initially vacating the
Relinquished Space pursuant to Paragraph 2.2, reoccupies any portion of the
Relinquished Space pursuant to Paragraph 13.1 or otherwise.

2.3.3.  If Tenant does not vacate and surrender the Relinquished Space to
Landlord as provided in Paragraph 2.2 and the Reduced Premises Commencement Date
does not occur on or prior to 11:59 p.m. local time July 31, 2009, Tenant shall
be deemed to have



--------------------------------------------------------------------------------

irrevocably (and without any further action required by any party) elected to
continue to lease the Relinquished Space through October 31, 2009 (the period of
time commencing on August 1, 2009 and continuing through October 31, 2009 shall
be known as the “Temporary Term”) on the terms and conditions set forth in the
Lease (as amended by this Agreement) except that Tenant shall pay as Rent for
the Relinquished Space the respective sums described in Paragraph 2.3.2. Except
as provided in this Paragraph 2.3.3, any provisions of the Lease that provide
for increased Rent upon the holdover of the Tenant shall not apply to any
holding over of the Relinquished Space during the Temporary Term. Additionally,
notwithstanding any other term of this Agreement or the Lease but subject to the
provisions of Paragraph 2.3.2 and this Paragraph 2.3.3, Tenant’s failure to
vacate the Relinquished Space on or prior to October 31, 2009, shall not be a
default under the Lease or this Agreement; the foregoing portion of this
sentence shall not apply if Tenant, after initially vacating the Relinquished
Space pursuant to Paragraph 2.2, reoccupies any portion of the Relinquished
Space pursuant to Paragraph 13.1 or otherwise.

2.3.4.  If Tenant does not vacate and surrender the Relinquished Space to
Landlord as provided in Paragraph 2.2 and the Reduced Premises Commencement Date
does not occur on or prior to 11:59 p.m. local time on October 31, 2009, Tenant
will be deemed to be a tenant at sufferance with respect to the Relinquished
Space and shall be subject to immediate eviction and removal from the
Relinquished Space and shall pay for each month or partial month of holdover
period in any portion of the Relinquished Space monthly Base Rent for the
Relinquished Space equal to Two Hundred One Thousand Three Hundred Forty-Two and
No/100 Dollars ($201,342.00) per month (in recognition of Tenant’s failure to
timely surrender and vacate the Relinquished Space to Landlord and thereby
delaying Landlord’s ability to market and lease the Relinquished Space to other
occupant(s)) plus Operating Expenses, Taxes and Tenant’s Electricity Charge
allocable to the Relinquished Space in the same manner as provided under the
Lease without regard to Paragraph 8 of this Agreement. Landlord’s recovery of
the Base Rent and Additional Rent referenced in the immediately preceding
sentence and right to evict Tenant shall be Landlord’s sole and exclusive
remedies for Tenant holding over the Relinquished Space after October 31, 2009
and Landlord hereby releases all other remedies therefor provided, however that
the foregoing portion of this sentence shall not apply if Tenant, after
initially vacating the Relinquished Space pursuant to Paragraph 2.2, reoccupies
any portion of the Relinquished Space pursuant to Paragraph 13.1 or otherwise.
The remaining in possession by Tenant or the acceptance by Landlord of the
payment of said Base Rent and Additional Rent as set forth herein shall not be
construed as an extension or renewal of the Lease for the Relinquished Space.
Except as provided in this Paragraph 2.3.4, any provisions of the Lease that
provide for increased Rent upon the holdover of the Tenant shall not apply to
any holding over of the Relinquished Space after October 31, 2009. Additionally,
notwithstanding any other term of this Agreement or the Lease, but subject to
the provisions of Paragraph 2.3.2, Paragraph 2.3.3, and this Paragraph 2.3.4,
Tenant’s failure to vacate the Relinquished Space on or after October 31, 2009,
shall not be a default under the Lease or this Agreement; the immediately
preceding sentence and the foregoing portion of this sentence shall not apply if
Tenant, after initially vacating the Relinquished Space pursuant to
Paragraph 2.2, reoccupies any portion of the Relinquished Space pursuant to
Paragraph 13.1 or otherwise.

2.3.5.  The provisions of Section 17.03 of the Lease shall not apply to any
holding over of the Relinquished Space referenced in this Paragraph 2.3.

2.4.    Management Office.  Pursuant to Section 2.05 of the Lease, within
thirty (30) days following the date that Landlord receives written notice from
Tenant that Tenant has vacated and surrendered to Landlord that portion of the
first (1st) floor of the Building comprising approximately 866 square feet and
depicted on Exhibit C attached hereto and incorporated herein (the “New
Management Office”) in the condition required under the Lease, Landlord shall
vacate and surrender to Tenant in the condition required under Section 12.0 of
the Sublease its current management office being sublet under the Sublease and
shall relocate its management office to the New Management Office.
Notwithstanding the provisions of Section 2.05 of the Lease, such relocation
shall be at Landlord’s sole cost and expense. Upon such surrender of the space
being sublet under the Sublease, the Sublease shall be terminated, except for
those provisions of the



--------------------------------------------------------------------------------

Sublease that expressly survive termination and obligations that accrue prior to
or concurrently with such surrender. Landlord shall pay rent under the Sublease
through the end of the calendar month during which Landlord surrenders the space
subject to the Sublease.

2.5.    Designation of Spaces.  Any and all references in the Lease to the terms
“First Space”, “Second Space”, “Third Space” and “Major Portion” are hereby null
and void and of no further force or effect.

2.6.    Common Area.  Notwithstanding any provisions to the contrary set forth
in Section 1.01(p) of the Lease or otherwise, the term “Common Area” as defined
in Section 1.01(p) of the Lease and as used in the Lease shall include (i) the
restrooms (including the shower areas) located on the first (1st) floor of the
Building, (ii) the mail room (if and as constructed by Landlord as part of
Landlord’s Work pursuant to Paragraph 3 of this Agreement), (iii) the loading
dock(s) serving the Building, (iv) the mechanical, electrical and other systems
rooms serving any portion of the Building, (v) the Court and (vi) any other
portion of the Building or the Project which is not exclusively located within
the Premises. Landlord shall have the right, at Landlord’s discretion and at its
sole cost and expense, to paint over or otherwise remove Tenant’s logo from the
Court, and, notwithstanding any other provision of the Lease, Tenant shall not
be obligated to do so.

 

3. Landlord’s Work.

3.1.    Landlord’s Work.  Upon sixty (60) days prior written notice to Tenant,
Landlord, at Landlord’s option (in its sole and absolute discretion) and at
Landlord’s sole cost and expense, may construct certain improvements to the
Premises as shown on the Preliminary Plan attached hereto and incorporated
herein as Exhibit A using Landlord’s standard building finishes for the Project
(as used herein, “Landlord’s Work”). Landlord shall supervise construction and
Landlord shall have the right to inspect and reasonably approve all levels of
the construction process.

3.2.    New Building Access System.  Irrespective of whether Landlord elects to
proceed with Landlord’s Work as set forth in Paragraph 3.1, Landlord shall, at
its sole cost and expense, install a new card access software system in the
Building (the “New Building Access System”) which shall control access to and
from the Building, the Parking Garage and elevators serving the Building.
Landlord’s obligation to complete the New Building Access System shall not
include any installation or other work contemplated under Paragraph 9 of this
Agreement. Landlord shall use commercially reasonable efforts to ensure that the
New Building Access System is compatible with Tenant’s current access system.
The New Building Access System shall be operated and maintained by Landlord in
accordance with Section 7.04 and Article 12 of the Lease. The New Building
Access System must be installed as set forth herein and operational by no later
than June 30, 2009.

3.3.    Work Within Premises.  Landlord and Tenant agree to communicate and
reasonably cooperate with each other with respect to the performance of
Landlord’s Work such that Landlord is able to perform Landlord’s Work
economically and efficiently without unreasonable disruption to Tenant’s
continuing operations in the Premises. At Tenant’s request, Landlord shall be
performing (and hereby agrees to perform) Landlord’s Work in the Premises only
after 6:00 p.m. on weekdays and at all hours on Saturdays and Sundays. However,
Tenant understands that those portions of the Premises in which Landlord is
performing Landlord’s Work will be construction zones in which construction
materials and equipment will be stored during business hours as well as the
hours during which Landlord is actually performing Landlord’s Work. Accordingly,
notwithstanding any provision to the contrary contained in the Lease and
provided that Landlord does not unreasonably interfere with Tenant’s use of the
Premises for the Permitted Uses, Landlord and Landlord’s contractors, agents and
employees shall have all access and other rights reasonably required in order to
perform and complete Landlord’s Work and such performance and completion of
Landlord’s Work shall in no way constitute constructive eviction of Tenant from
any portion of the Premises nor shall Tenant be entitled to abatement or
reduction of Base Rent, Additional Rent or other charges payable by Tenant under
the Lease as a result thereof. Tenant’s reasonable cooperation with Landlord
shall include, without limitation, removing from the interior walls of the
Premises all pictures, posters,



--------------------------------------------------------------------------------

artwork, pins, tape and other items not intended to receive paint and moving any
and all furniture, equipment and other property away from the portion(s) of the
Premises where Landlord’s Work is being performed prior to Landlord commencing
the relevant portion of Landlord’s Work.

 

4. Tenant’s Work.

4.1.    New Tenant Improvements; Separate Utility Meter(s).  Within ninety (90)
days following the Effective Date or such additional time as Tenant may
reasonably require (except as specifically set forth below in this
Paragraph 4.1), Tenant shall complete those improvements generally described and
shown on Exhibit B attached hereto and incorporated herein (the “New Tenant
Improvements”). Approval of plans and specifications for the New Tenant
Improvements and construction and installation of the New Tenant Improvements
shall be governed by the provisions of Exhibit D-1 attached to the Lease
specifically excluding (i) Section 2.1, (ii) any reference in Section 2.2 to
Landlord’s pre-approval of the Construction Manager or Bidding Contractor,
(iii) Section 2.3, (iv) any reference to Major Portion(s), (v) Section 4,
(vi) Section 5(i) and (vii) Section 7(i). Landlord shall not unreasonably
withhold or delay Landlord’s approval of Tenant’s plans and specifications.
Without limiting the foregoing, on or prior to the Reduced Premises Commencement
Date Tenant shall install a separate utility meter(s) for the data center
located within the Premises and shall pay all electrical and other charges
therefor as a direct reimbursement to Landlord pursuant to Paragraph 8.5 of this
Agreement in addition to Tenant’s payment of Tenant’s Electricity Charge; such
installation shall be at Tenant’s sole cost and expense, provided that Tenant
may allocate such costs against the Soft Cost Portion of the TI Allowance
subject to and as provided in Paragraph 4 of this Agreement.

4.2.    TI Allowance.  Provided Tenant is not in default under the Lease beyond
any applicable cure periods (or if Tenant is then in default, upon Tenant’s cure
of any such default) and subject to the provisions of this Paragraph 4.2 and
Paragraph 4.4, Landlord will pay Tenant an improvement allowance (the “TI
Allowance”) of up to Seven Hundred Seventy-Six Thousand Two Hundred Sixty and
No/100 Dollars ($776,260.00), up to One Hundred Sixteen Thousand Four Hundred
Thirty-Nine and No/100 Dollars ($116,439.00) of which (the “Soft Cost Portion”)
may be allocated by Tenant toward Soft Construction Costs (as defined below).
The remainder of the TI Allowance shall be allocated only toward Hard
Construction Costs (as defined below). The TI Allowance shall be paid by
Landlord within thirty (30) days after: (i) the New Tenant Improvements have
been completed substantially in accordance with Tenant’s plans and
specifications approved by Landlord as provided in Paragraph 4.1 of this
Agreement and Exhibit D-1 to the Lease (modified as set forth in Paragraph 4.1)
and all permit requirements and otherwise substantially in compliance with
Paragraph 4.1 of this Agreement and Exhibit D-1 to the Lease (modified as set
forth in Paragraph 4.1); (ii) Tenant has paid for all sums, costs and expenses
due for any work, labor, services, materials, supplies or equipment furnished
for, or in connection with, the New Tenant Improvements, has obtained
unconditional lien waivers from all parties providing such work, labor,
services, materials, supplies, or equipment, and has provided Landlord with
copies of such paid invoices and lien waivers (provided, however,
notwithstanding the foregoing, if Tenant is unable to obtain any such lien
waivers, Tenant may bond around any potential lien claims for which Tenant was
unable to obtain a lien waiver or escrow in a manner reasonably acceptable to
Landlord 125% of the amount of any potential lien claims for which Tenant was
unable to obtain a lien waiver so long as Tenant continues to diligently pursue
such lien waiver(s) (or other resolution reasonably acceptable to Landlord) and
in any event provides to Landlord all such unconditional lien waiver(s) (or
other resolution which, under applicable laws, prevents any lien claims against
any portion of the Project or Complex or is otherwise acceptable to Landlord in
its sole and absolute discretion) within eighteen (18) months following the
completion of the New Tenant Improvements); (iii) Tenant has provided Landlord
with copies of invoices and/or receipts evidencing the amount to be reimbursed
up to the full amount of the TI Allowance. As used herein, “Soft Construction
Costs” shall mean actual, out-of-pocket costs incurred by Tenant in connection
with the New Tenant Improvements and other matters related to Tenant’s
renovation of the Premises to consolidate its operations from the Relinquished
Space into the Premises including, without limitation, moving,



--------------------------------------------------------------------------------

space planning, architectural fees, engineering fees, construction drawings,
permitting, installing cabling and wiring in the Premises and the actual,
out-of-pocket costs incurred by Tenant pursuant to Paragraphs 11.3 through 11.5.
As used herein, “Hard Construction Costs” shall mean actual, out-of-pocket costs
incurred by Tenant to construct the New Tenant Improvements.

4.3.    As-Built Plans.  Additionally, within thirty (30) days following
completion of the New Tenant Improvements, Tenant agrees to provide Landlord
with final “as-built” plans (two (2) sets) for the New Tenant Improvements
prepared on the AutoCAD (Computer Assisted Drafting and Design System), using
naming conventions issued by the American Institute of Architects in June, 1990
or translated in convertible DXF format.

4.4.    Payment Limitation.

4.4.1.    Landlord’s payment to Tenant hereunder on account of the New Tenant
Improvements shall not be deemed Landlord’s approval or acceptance of any
portion of the work furnished or materials supplied as set forth in Tenant’s
payment request. Notwithstanding any provision to the contrary set forth herein
(except with respect to the Signage Allocation which shall be handled as set
forth in Paragraph 4.4.2), to the extent Tenant has not submitted to Landlord
all required information and documentation for any costs for which the relevant
portions of the TI Allowance may be used as reimbursement on or prior to
December 31, 2009, Tenant’s right to receive any unclaimed portion of the
TI Allowance other than the Signage Allocation shall terminate, the provisions
of Paragraph 4.2 shall be of no further force or effect (except as to amounts
for which Tenant has timely submitted the information and documentation as
required under Paragraph 4.2 and the Signage Allocation as provided in
Paragraph 4.4.2), and, except as provided in Paragraph 4.4.2 Landlord shall have
no further obligations whatsoever under Paragraph 4.2. Except for Landlord’s
obligation to pay the relevant portions of the TI Allowance as provided herein,
all costs of all New Tenant Improvements shall be borne by Tenant.

4.4.2.    Tenant shall have the right to allocate all or a portion of the unused
Soft Cost Portion toward Tenant’s obligations to remove and/or relocate existing
signage, repair and restore the Building or the Project, and install new
signage, all as set forth in Paragraphs 11.3, 11.4 and 11.5. Tenant may allocate
so much of the Soft Cost Portion as may be available toward Tenant’s obligations
under Paragraph 11.3. As to Tenant’s potential obligations under Paragraphs 11.4
and 11.5 (as used herein, the “Signage Allocation”), Tenant shall notify
Landlord in writing of the portion, if any, of the unused Soft Cost Portion
Tenant wants allocated to the Signage Allocation under Paragraphs 11.4 and 11.5,
which written notice must be received by Landlord on or prior to
December 31, 2009 or no portion of the unused Soft Cost Portion shall be so
allocated. If Tenant timely allocates a portion of the unused Soft Cost Portion
toward the Signage Allocation, the provisions of Paragraph 4.4.1 shall not apply
to the Signage Allocation and Landlord’s obligations under Paragraph 4.2 shall
continue in full force and effect with respect to payment to Tenant of up to the
full amount of the Signage Allocation toward the costs actually incurred by
Tenant pursuant to Paragraphs 11.4 and 11.5. In no event shall Landlord have any
obligation to pay to Tenant any unused portion of the TI Allowance including,
without limitation, the Signage Allocation.

 

5. Extension of Primary Term.

Sections 1.01(f) and 3.01 of the Lease are hereby modified to provide that the
Primary Term of the Lease shall be extended through and including March 31, 2014
on the same terms and conditions as the Lease as modified by this Agreement.
Section 1.01(h) of the Lease is hereby modified to provide that the Expiration
Date of the Lease shall be March 31, 2014.

 

6. Base Rent.

Sections 1.01(j) and 4.01 of the Lease are hereby modified to provide that,
subject to the provisions of Paragraph 2.3 of this Agreement, commencing as of
April 1, 2009 and continuing through and including the Expiration Date of the
Lease as set forth in Paragraph 5 of this Agreement, the Base Rental Rate shall
be $17.00 per square foot of Rentable Area per year and



--------------------------------------------------------------------------------

the Base Rent shall be One Hundred Sixty-Six Thousand Six Hundred Sixty-Seven
and No/100 Dollars ($166,667.00) per month. Provided that Tenant signs this
Agreement on or before April 3, 2009, the foregoing Base Rent shall be effective
April 1, 2009 even if the Effective Date occurs after April 1, 2009. If Tenant
signs this Agreement after April 3, 2009, the foregoing Base Rent shall be
effective only as of the Effective Date.

 

7. Tenant’s Pro Rata Share.

Effective as of the Reduced Premises Commencement Date, the second sentence of
Section 1.01(i) of the Lease (as previously amended) is hereby further modified
to provide that, effective as of the Reduced Premises Commencement Date,
Tenant’s Pro Rata Share shall be 64.66%.

 

8. Base Year; Operating Expenses and Taxes; Direct Reimbursement to Landlord.

8.1.    Base Year.  Effective as of the Reduced Premises Commencement Date:

8.1.1.  Sections 1.10(k) and Section 5.01 of the Lease (as previously amended)
are hereby further amended to provide that (A) calendar year 2009 shall become
the Base Year under the Lease and (B) the Base Operating Expense shall be the
Operating Expenses for calendar year 2009 (as adjusted pursuant to the remainder
of this Paragraph 8.1 and as may be adjusted pursuant to Paragraph 8.4).

8.1.2.  Section 5.04 of the Lease is hereby modified to provide that the “Tax
Stop” (as defined therein) shall mean the actual ad valorem taxes assessed to
the Project in calendar year 2009.

8.2.    Mid-Year Reconciliation.  Within ninety (90) days following the Reduced
Premises Commencement Date, Landlord shall furnish Tenant a written detailed
statement produced in the same manner as set forth in the third paragraph of
Section 5.01 of the Lease, of Tenant’s Pro Rata Share of Operating Expenses (as
may be applicable under Paragraph 2.3 of this Agreement) and the Actual
Operating Expense Increase for the portion of calendar year 2009 ending on the
Reduced Premises Commencement Date and the parties shall proceed in the same
manner with respect to such statement and calculations as set forth in
Section 5.01 of the Lease.

8.3.    Other Provisions.  The Base Year limitations provided in this
Paragraph 8 shall not apply to any other sums or charges payable by Tenant under
the Lease. Without limiting the foregoing, nothing contained in this Agreement
shall be deemed to limit or modify Tenant’s obligation to pay Tenant’s
Electricity Charge.

8.4.    Gross-Up of Operating Expenses.  The last sentence of Section 5.03(a) of
the Lease is hereby modified to read as follows:

If at any time the Building is not fully occupied or Landlord is not supplying
all services to all portion of the Building during an entire calendar year,
then, Base Operating Expense, Operating Expenses, the Actual Operating Expense
Increase and the Estimated Operating Expense Increase shall be adjusted as
though the Building had been ninety-five percent (95%) occupied and Landlord
were supplying all services to all of the Building during the entire calendar
year.

The foregoing shall be construed to require a gross up of the 2009 Operating
Expenses and the Base Year referenced in Paragraph 8.1.1 above as of the Reduced
Premises Commencement Date.

8.5.    Direct Reimbursement to Landlord.  In addition to Tenant’s payment of
Tenant’s Pro Rata Share of Operating Expenses and other charges under the Lease
(as modified by this Agreement), Tenant shall continue to reimburse Landlord
directly within twenty (20) days following receipt of an invoice therefor for
all additional services provided to Tenant including,



--------------------------------------------------------------------------------

without limitation, the costs of Tenant’s above-standard lighting within the
Premises, day maid services, maintenance of the Liebert unit for Tenant’s data
center, cleaning services for the breakroom mats located in the Premises and all
electrical and other charges for the separate utility meter(s) for the data
center located within the Premises as set forth in Paragraph 4.1.

 

9. Parking.

Section 1.01(d) of the Lease and Exhibit F to the Lease are hereby modified to
provide that Tenant shall be provided with a parking ratio of four (4)
non-exclusive, unreserved parking spaces per one thousand (1,000) square feet of
Rentable Area, or 469 parking spaces, of which 127 shall be in the Parking
Garage (the “Parking Garage Spaces”) and 342 shall be in the Parking Facilities
other than the Parking Garage. Of the parking spaces located in the Parking
Facilities other than the Parking Garage, 21 of those spaces shall be marked
“i2 Visitor Parking Only”. No rental shall be charged to Tenant for any of the
parking spaces. Landlord shall have the right, but not the obligation, to
strictly enforce the provisions of Section 1.01(d) of the Lease and Exhibit F to
the Lease, as amended hereby, including the right to (i) install one (1) or more
computerized or other systems to track how many parking spaces in the Parking
Garage are being used by Tenant and deny entry to the Parking Garage for Tenant
or any employees, agents, contractors or invitees of Tenant during any time the
maximum number of Parking Garage Spaces allocated to Tenant are being used,
(ii) remove from the Parking Garage and the Parking Facilities other than the
Parking Garage, at the violator’s sole cost and expense, cars and other vehicles
that are in violation hereof, and/or (iii) take any other action permitted under
applicable laws to enforce the provisions of Section 1.01(d) of the Lease and
Exhibit F to the Lease, as amended hereby. Notwithstanding the foregoing,
Landlord shall not enforce the parking restrictions against Tenant set forth in
this Paragraph 9 or otherwise in the Lease until Landlord reasonably determines
that Tenant’s use of the Parking Garage without enforcement of such restrictions
may conflict with the use of the Parking Garage by one (1) or more proposed
tenant(s) for the Building.

 

10. Security.

10.1.    Removal of Security Equipment.  Within ninety (90) days following the
Effective Date, Tenant, at Tenant’s sole cost and expense, shall remove all of
Tenant’s security equipment including but not limited to, cameras and other
monitoring devices and any and all cabling and wiring serving Tenant’s security
equipment, from the Common Area within and around the Building including, but
not limited to, the lobby of the Building and the dock loading area serving the
Building (“Tenant’s Security Equipment Removal”). Tenant’s Security Equipment
Removal shall also include Removal of the Security Desk to the extent the
Security Desk is no longer located within the Premises as modified under this
Agreement. Tenant’s Security Equipment Removal shall be completed in accordance
with Section 8.02 of the Lease and otherwise in compliance with all applicable
laws and Tenant shall fully restore damage to any portion of the Building or
other area of the Project caused by Tenant’s Security Equipment Removal.
Landlord shall not be obligated to pay any portion of Tenant’s relocation of any
portion of Tenant’s security system or equipment including, without limitation,
relocation of the Security Desk as and if required under the provisions of this
Paragraph 10.1.

10.2.     No Provision of Security by Landlord.  The last two (2) sentences of
the penultimate paragraph of Section 7.01(e) are hereby null and void and of no
further force or effect; Landlord shall not be obligated to pay any portion of a
Security Amount to Tenant and all references in the Lease to “Security Amount”
shall be null and void and of no further force or effect. Without limiting the
foregoing, the last paragraph of Section 7.01(e) regarding Landlord’s lack of
responsibility or liability in any manner for failure of security in any form
shall remain in full force and effect. Tenant acknowledges and agrees that
Tenant is responsible for securing the Premises and that Landlord does not, and
shall not be obligated to, provide any police personnel or other security
services or systems for any portion of the Premises, Building, Common Area
and/or Project.



--------------------------------------------------------------------------------

11. Signage.

11.1.    Project Name.  Section 7.06(a) of the Lease (as previously amended) is
hereby deleted in its entirety and is of no further force or effect. Tenant
shall have no rights to name or rename the Project. So long as (i) Tenant is
occupying at least fifty-one percent (51%) of the Rentable Area of the Building
and (ii) Tenant is not in default under the Lease, Landlord shall not name the
Project or the Building to indicate the presence of any tenant (other than
Tenant) in the Project or otherwise incorporate or reference any trademark or
trade name of any person or entity other than Tenant into the name of the
Project or the Building. The foregoing provisions shall not limit in any manner
Landlord’s right to erect or install tenant signage on the exterior of the
Building or on any monument signs located in the Project or any other portion of
the Complex.

11.2.    Landlord’s Signage.  As part of converting the Building from a
single-tenant to a multi-tenant format, Landlord is developing a comprehensive
multi-tenant signage program for the Building including, without limitation,
monument signage and all signage on the Building, the conceptual framework of
which is attached hereto and incorporated herein as Exhibit D (the “Conceptual
Signage Design”). The Conceptual Signage Design shall be completed by Landlord
promptly following Landlord finalizing the multi-tenant signage program.
Accordingly, Section 7.06(b) of the Lease and Exhibit L-1 to the Lease are
hereby replaced in their respective entirety with Exhibit D (as may be amended
in connection with Landlord finalizing the multi-tenant signage program) and all
references in the Lease to Exhibit L-1 shall mean Exhibit D (as may be amended
in connection with Landlord finalizing the multi-tenant signage program).
Notwithstanding any other provision of the Lease or this Agreement, Landlord’s
multi-tenant signage program, the Conceptual Signage Design, or any other
requirement imposed by Landlord or provided in the Lease, Landlord shall not:
(i) prohibit or require modification in any way of any of Tenant’s presently
existing signage or graphics, except as expressly provided in this Paragraph 11
or (ii) allow any other tenant in the Project to have exterior signage located
on the Building at a height above the highest level of Tenant’s exterior
signage.

11.3.    Removal of Existing Tenant’s Signage; Damage Repair.  As part of
converting the Building from a single-tenant to a multi-tenant format, on or
prior to the Reduced Premises Commencement Date Tenant (a) shall remove Tenant’s
signage affixed to the north side of the mechanical equipment screen located on
the roof of the Building and (b) shall remove the graphics and/or directories
from the following areas of the Building and the Project: (i) the Relinquished
Space, (ii) all doors leading to and from the Relinquished Space, (iii) all
elevator lobbies on floors which are part of the Relinquished Space, and
(iv) the main lobby of the Building. Tenant shall repair and restore any damage
to any portion of the Building or Project in connection with such removal to
Landlord’s reasonable satisfaction. All signage removal and repair and
restoration of the Building or Project as set forth herein shall be completed at
Tenant’s sole cost and expense, provided that Tenant may allocate such costs
against the Soft Cost Portion of the TI Allowance subject to and as provided in
Paragraph 4 of this Agreement. If Tenant fails to timely remove the signage as
set forth herein Landlord, in addition to any other remedies Landlord may have
for Tenant’s failure, shall have the immediate right to remove all such signage
at Tenant’s sole cost and expense.

11.4.    West/East Tenant Signage; Landlord Right to Require Removal.  In
addition to the provisions of Paragraph 11.3, within sixty (60) days following
Tenant’s receipt of written notice from Landlord, Tenant shall remove Tenant’s
signage on the west exterior cornice located on the top of the Building and the
east exterior cornice located on the top of the Building (collectively, the
“Cornice Signage”). Tenant shall repair and restore any damage to any portion of
the Building or Project in connection with such removal to Landlord’s reasonable
satisfaction. All signage removal and repair and restoration of the Building or
Project as set forth herein shall be completed at Tenant’s sole cost and
expense, provided that Tenant may allocate such costs against the Soft Cost
Portion of the TI Allowance subject to and as provided in Paragraph 4 of this
Agreement. If Tenant fails to timely remove the signage as set forth herein
Landlord, in addition to any other remedies Landlord may have for Tenant’s
failure, shall have the immediate right to remove all such signage at Tenant’s
sole cost and expense.



--------------------------------------------------------------------------------

11.5.    Installation of New Signage.  Subject to the provisions of this
Paragraph 11.5, Tenant shall have the right to install Tenant’s signage in the
Premises. Upon sixty (60) days written notice to Tenant, Landlord shall have the
right to remove Tenant’s sign panels from all existing monuments; in such event,
Tenant shall have the right to install Tenant’s new sign panels on the existing
“right monument” sign as shown on Exhibit D. In addition, if Landlord requires
Tenant to remove Tenant’s Cornice Signage pursuant to Paragraph 11.4, Tenant
shall have the right to install Tenant’s new sign panels either in the locations
set forth as “Option 1” or in the locations set forth as “Option 2” in Exhibit D
(the “Relocated Exterior Signage”). Tenant shall not have the right to relocate
Tenant’s sign panels in both locations set forth as “Option 1” and “Option 2” in
Exhibit D nor in any combination other than as set forth in Exhibit D. Tenant
shall notify Landlord in writing as to whether Tenant will install Tenant’s
signage in the “Option 1” locations or the “Option 2” locations at least
thirty (30) days prior to relocation of Tenant’s sign panels as set forth
herein. Any and all signage and/or sign panels installed by Tenant shall comply
in all respects with Sections 7.05 and 7.06 of the Lease (as amended hereby). In
addition, all signage construction, relocation and installation as set forth
herein shall be completed at Tenant’s sole cost and expense, provided that
Tenant may allocate such costs against the Soft Cost Portion of the TI Allowance
subject to and as provided in Paragraph 4 of this Agreement.

11.6.    Building Directory.  Landlord shall cause Tenant’s business name only
to be listed on any directories for the Building provided by Landlord.

 

12. Extension Option.

Rider 1 of the Lease, together with any and all references thereto in the Lease,
are hereby null and void and of no further force or effect.

 

13. Right of First Opportunity on Relinquished Space.

13.1.    Subject to the provisions of this Paragraph 13, at such time or times
during the remaining term of the Lease (except as limited under Paragraph 13.2)
that any portion of the Relinquished Space (as used herein, the “Available
Space”) becomes or will become vacant during the term of the Lease (an
“Availability Event”), Landlord shall deliver to Tenant a written notice of the
availability of the particular Available Space (the “Availability Notice”),
which Availability Notice shall include the terms upon which Landlord is
prepared to lease such Available Space. So long as at the time of an
Availability Event, (i) Tenant is not in default under the Lease, (ii) the Lease
is in full force and effect and (iii) Tenant is open and operating in the entire
Premises, Tenant may provide irrevocable written notice to Landlord of Tenant’s
election to expand the Premises to include the relevant Available Space
(“Tenant’s Expansion Notice”). Tenant shall have ten (10) business days after
receipt of the Availability Notice (the “Election Period”) to deliver Tenant’s
Expansion Notice. If Tenant timely delivers Tenant’s Expansion Notice to
Landlord, Tenant and Landlord shall execute an amendment to the Lease covering
the relevant Available Space, modified as necessary to incorporate the terms and
provisions specified in the Availability Notice, provided, however, that the
obligation to enter into such amendment shall not affect the irrevocability of
Tenant’s Expansion Notice. Tenant must lease the entire Available Space
described in the relevant Availability Notice rather than a portion thereof. If
Tenant does not timely deliver Tenant’s Expansion Notice to Landlord or
otherwise elects not to lease the relevant Available Space as set forth herein,
Tenant’s right of first opportunity with respect to that Available Space shall
terminate (subject to the provisions of the next sentence), and Landlord will
have the right to lease that Available Space to any other person or entity upon
any terms and conditions that Landlord desires, in its sole discretion.
Notwithstanding the foregoing, if Landlord has not leased the relevant Available
Space within six (6) months following the expiration of the relevant Election
Period and Landlord still desires to lease the relevant Available Space,
Landlord shall again deliver an Availability Notice to Tenant as provided above
and the provisions of this Paragraph 13.1 shall again be effective with respect
to that Availability Notice. Landlord will not be required to offer to Tenant
any Available Space if the tenant then occupying that Available Space renews,
extends or enters into a new lease of that Available Space. If any Available
Space is leased to others, Tenant’s right of



--------------------------------------------------------------------------------

first opportunity as set forth in this Paragraph 13 shall be reinstated at such
time as the relevant Available Space becomes vacant again unless that Available
Space was incorporated into a larger space and is offered again as part of such
larger space.

13.2.    The provisions of Paragraph 13.1 and Tenant’s rights thereunder shall
not apply during the last twelve (12) months of the term of the Lease.

13.3.    The rights granted to Tenant in this Paragraph 13 are personal to i2
Technologies US, Inc., a Nevada corporation (“i2 Nevada”) and, except for an
assignment to an Affiliate (as defined below) of i2 Nevada, may not be assigned
or otherwise transferred by i2 Nevada in connection with an assignment or other
transfer of this Lease or otherwise, and Tenant’s rights in Paragraph 13.1 may
not be exercised by anyone other than i2 Nevada or an assignee or transferee who
is an Affiliate of i2 Nevada. Any attempted assignment or other transfer of
Tenant’s rights in this Paragraph 13, except for an assignment or other transfer
to an Affiliate of i2 Nevada, shall be of no effect and shall terminate these
rights as of the effective date of the assignment or other transfer. As used
herein, “Affiliate” shall mean (i) a wholly-owned subsidiary of i2 Nevada,
(ii) the parent entity of i2 Nevada (the “Parent Entity”), or (iii) an entity
who has the same Parent Entity as i2 Nevada. This Paragraph 13.3 does not limit
Tenant’s obligations under Section 14.01 of the Lease.

13.4.    The provisions of Section 17.28 of the Lease are hereby null and void
and of no further force or effect.

 

14. Access; Leasing by Landlord.

Commencing on the Effective Date, Landlord and its brokers shall have access to
the Relinquished Space upon the terms and conditions set forth in the last
sentence of Section 12.01 of the Lease except that the provisions of clause (v)
thereof shall not apply to Landlord’s right to access the Relinquished Space. In
addition, notwithstanding the provisions of Section 7.06 of the Lease, Landlord
may place and maintain upon the Building and/or Project notices for leasing or
sale of the Building, the Project and/or the Complex. The provisions of
Section 17.27 of the Lease are hereby null and void and of no further force or
effect.

 

15. Real Estate Brokers; Finders.

Each party shall indemnify, defend, protect and hold the other party harmless
from and against all claims, costs, demands, actions, liabilities, losses and
expenses (including the reasonable attorneys’ fees of counsel chosen by the
other party) arising out of or resulting from any claims that may be asserted
against such other party by any broker, finder or other person with whom the
party bearing the indemnity obligation has or purportedly has dealt. Each
party’s respective obligations pursuant to the foregoing indemnity shall survive
the expiration or sooner termination of this Agreement.

 

16. OFAC.

Tenant represents and warrants to Landlord that Tenant is not and shall not
become a person or entity with whom Landlord is restricted from doing business
under any current or future regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including, but not limited to, those
named on OFAC’s Specially Designated and Blocked Persons list) or under any
current or future statute, executive order (including, but not limited to, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transaction or be otherwise associated with such persons or entities.



--------------------------------------------------------------------------------

17. Landlord Representation and Warranty.

Landlord hereby represents and warrants that to its actual knowledge without
inquiry, Tenant is not in default of the Lease as of the date Landlord executes
this Agreement as shown below next to Landlord’s signature.

 

18. Confidentiality.

Tenant shall use its good faith efforts to keep in strict confidence the
provisions of this Agreement and to disclose the provisions hereof only if and
as required by applicable laws or legal process and to Tenant’s attorneys,
accountants, advisers, employees, representatives, agents and similar persons
whose duties require them to use information contained in this Agreement in
providing services to Tenant.

 

19. Ratification.

Except as otherwise provided herein, the Lease is hereby ratified and affirmed
and remains in full force and effect.

 

20. Successors and Assigns.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their valid successors, transferees, heirs, personal
representatives and assigns.

 

21. Counterparts.

This Agreement may be executed in one or more counterparts, each of which when
taken together will constitute one and the same agreement, and each of which
will constitute an original of this Agreement. In addition, this Agreement may
be executed and delivered via facsimile or electronically scanned document and
such facsimile or electronically scanned executed document will constitute an
original of this Agreement.

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set opposite their signatures below, but this Agreement on
behalf of such party shall be deemed to have been dated as of the Effective
Date.

 

    LANDLORD:       

PW COMMERCE CENTER, LP,

a Texas limited partnership

       By:    

PW Fairview, Inc., a Delaware corporation,

its general partner

   Date: April 6, 2009         By  

LOGO [g17179sig_shari.jpg]

             Shari L. Reed, Vice President        TENANT:       

i2 TECHNOLOGIES US, INC.,

a Nevada corporation

   Date: April 3, 2009     By    

LOGO [g17179sig_michael.jpg]

      

Michael Berry

       (typed or printed name)        Its     EVP, CFO   